DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on 12/28/2021.
Claims 12, 15-26 and 34-36 have been canceled.
Claims 1-11, 13-14 and 27-33 are pending in this action.
This action is final.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless ---
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
s 1-5, 7-8, 10-11, 13-14, 27-31 and 33 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated/obviated by Hong et al. (Hong) (US 2019/0082376 A1).
As per claim 1: Hong discloses a method of operating a user equipment (UE) comprising:
determining an access category from a plurality of access categories (see abstract; par. 0079, 0120, 0292) and at least one access identity from a plurality of access identities (see par. 0269, 0272, 0310, 0316) to be applied for an access attempt (see par.0074-0075, 0080);
determining an establishment cause for the access attempt based on the access category determined from the plurality of access categories (see par. 0074, 0079-0080) and based on the at least one access identity from the plurality of access identities (par. 0269, 0272, 0310, 0316); and
transmitting a connection request message for the access attempt to a wireless communication network (see par. 0065, 0097), wherein the connection request message includes the establishment cause determined based on the access category and based on the at least one access identity (see par. 0066, 0087, 0089).
As per claim 2: Hong discloses a method of Claim 1, wherein the establishment cause comprises one of a plurality of establishment causes including mobile terminated access, emergency call, mobile originated signaling, mobile originated voice call, mobile originated data, and high priority access (see par. 0118, 0139).
As per claim 3: Hong discloses a method of Claim 2, wherein the establishment cause is determined based on the access category and based on the at least one access 
As per claim 4: Hong discloses a method of Claim 3, wherein the establishment cause is determined based on mapping the access category determined from the plurality of access categories to the establishment cause and based on the at least one access identity for the UE being zero (see par. 0118, 0122).

As per claim 5: Hong discloses a method of Claim 3, wherein the plurality of access categories comprises an operator defined access category (see par. 0011, 0073, 0082). As per claim 7: Hong discloses about a method of Claim 5, further comprising: receiving the operator defined access category from the wireless communication network (see par. 0073, 0075, 0079; fig. 5).
As per claim 8: Hong discloses about a method of Claim 5, wherein determining the access category and the at least one access identity comprises determining that the operator defined access category is to be applied for the access attempt, and wherein
the establishment cause is determined based on mapping the operator defined access category to the establishment cause (see par. 0167, 0289, 0291). 
As per claim 10: Hong discloses about a method of Claim 2, wherein the establishment cause is determined as being high priority access based on the at least one access identity for the UE being non-zero (see par. 0118, 0122). 
As per claim 11: Hong discloses about a method of Claim 1, further comprising: performing an access barring check for the access attempt based on the access category determined from the plurality of access categories and based on the at least one access identity from the plurality of access identities (see par. 0291-0292); and proceeding with an access attempt responsive to the access barring check authorizing the access attempts (see par. 0291-0292).
 As per claim 13: Hong discloses about a method of Claim 1, further comprising: detecting an access attempt, wherein the access category is determined based on the access attempt (see par. 0071-0072, 0074, 0075, 0080). As per claim 14: Hong discloses about a method of Claim 13, wherein the access attempt is detected based on at least one of establishing a new protocol data unit (PDU) session (see par. 0072, 0076, 0249 , setting up a voice call, and setting up a video call (see par. 0005, 0264). As per claim 27: all the features of claim 27 are similar to the features of claim 1, except claim 27 is directed to a UE required to perform the steps of claim 1 and the different features which are disclosed by Hong as indicated below: 
a radio interface (see fig. 5, elements 500 and 510, par. 0041); processing circuitry coupled with the radio interface (see par. 0041, 0462); and
a device readable medium coupled with the processor processing circuitry (see par. 0363), wherein the device readable medium comprises instructions that when executed by the processing circuitry (see par. 0462). Furthermore, these above features must be inherent features within the UE of the prior art. Thus, claim 27 has been rejected on the same ground as claim 1. 
As per claim 28: the feature of claim 28 is similar to the feature of claim 2. Hence, claim 28 has been ejected on the same ground as claim 2. 
As per claim 29: the feature of claim 29 is similar to the feature of claim 3. Hence, claim 29 has been ejected on the same ground as claim 3.
 As per claim 30: the feature of claim 30 is similar to the feature of claim 4. Hence, claim 30 has been ejected on the same ground as claim 4. 
As per claim 31: the feature of claim 31 is similar to the feature of claim 5. Hence, claim 31 has been ejected on the same ground as claim 5.
 As per claim 33: the feature of claim 33 is similar to the feature of claim 7. Note that the radio interface is inherent within the prior art embodiment (see fig. 5, elements 500 and 510). Hence, claim 33 has been ejected on the same ground as claim 7.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 6, 9 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Hong, as applied to the preceding claims, and further in view of Huang (US 2020/0296653 A1). 
As per claim 6: Hong discloses a method of Claim 5, wherein the operator defined access category (see par 0072, 0169; claim 3). But, Hong does not explicitly teach about --- a data network name and a slice identifier. However, in the same field of endeavor, Huang teaches about --- a network name, that identifies the network domain of the edge computing system; a slice identifier, that identifies the slice that is interacting with the edge computing system (see par. 0049, 0069, 0071, 0075).     Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of Hong with that of Huang for an advantage of integrating a mobile network with an edge computing system (see par. 0001).
As per claim 9: the feature of claim 9 is similar to the feature of claim 6. Hence, claim 9 has been ejected on the same ground as claim 6. 
As per claim 32: the feature of claim 32 is similar to the feature of claim 6. Hence, claim 32 has been ejected on the same ground as claim 6.



Response to Arguments

Applicant's arguments filed on 12/28/2021 have been fully considered but they are not persuasive. Applicant’s argument/s and corresponding examiner’s response/s are presented below.
Argument I: with regard to the prior art “U.S. Pat. Pub. No. 2019/0082376 (HONG)” applicant states --- HONG does not appear to be prior art. Applicant respectfully requests that the Office indicate which portion(s) of the KR priority applications provides the necessary support so that the priority date of the relied upon portions of
HONG can be ascertained.
Response I: examiner respectfully disagrees with the argument. In that the prior art  in question has three foreign documents each with different priority dates indicated as --- This application claims priority from Korean Patent Application No. 10-2017-0115140, 10-2018-0004090, & 10-2018-0096477, filed on Sep. 8, 2017, Jan.  11, 2018, & Aug.  20, 2018, which are hereby incorporated by reference for all purposes as if fully set forth herein. Among these, the earliest of filed document is the “Korean Patent Application No. 10-2017-0115140” with a filing date of Sep. 8, 2017. This is the date examiner relied upon and never thought would raise an argument as it is so clear. The rest (two of the three documents) do not qualify as prior art since their filing dates are later than the filing date (01/18/2018) of the examined application. Applicant relied further states “While HONG does appear to claim priority to three Korean applications, the Korean application that appears to be most similar to HONG is KR 10-2018-0096477, which was not filed until August 20, 2018 and is therefore not prior art”.  However Hong (see 
Argument II: with regard to claim 1, applicant asserts Hong does not anticipate --- determining an establishment cause for the access attempt based on the access
category determined from the plurality of access categories and based on the at
least one access identity from the plurality of access identities.
Response II: examiner respectfully disagrees with the argument. Hong discloses the above features. Establishment cause (see at least, pars. 0065-0066); access categories and selecting access category (see at least, par. 0087, 0089) and access identity (see at least, pars. 0072, 0268, 0272). It is to be noted that applicant also has the responsibility to consider an applied prior art as a whole.
Argument III: with regard to claim 1, applicant asserts --- At best, the cited paragraphs only describe “an access category” but fail to teach “determining an establishment cause ... based on the access category” as claimed.
Response III: examiner respectfully disagrees with the argument and refers applicant, in addition to the previously cited paragraphs, to (abstract; pars. 0012, 0087). For example the abstract states “selecting Radio Resource Control (RRC) 
establishment cause information associated with the access category”.  Therefore, the argument is not persuasive.
Argument IV: applicant further asserts “Again, at best the cited portions only describe “an access identity” but fail to teach “determining an establishment cause... based on the at least one access identity” as claimed.
Response IV: examiner respectfully disagrees with the argument. In that, Hong anticipates the feature in question. In addition to the previously cited paragraphs see also (par. 0072, 0371).
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873. The examiner can normally be reached on M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see httos://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access
to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-
272-1000.

/MELESS N ZEWDU/
Primary Examiner, Art Unit 2643
1/12/2022